Title: To Thomas Jefferson from John Christian Senf, 15 February 1781
From: Senf, John Christian
To: Jefferson, Thomas



Sir
Richmond Febry. 15th. 1781.

I have spoke to Coll. Mutter about the Vessel which the Commissary send to Cabbin Point with provision, and was to be stopp’d at Hoods, but he says the Vessel had been given up three Months ago to the Commissary’s Use, and was neither fit for that Business.
The Quartermaster is not arrived yet, and Coll. Mutter thinks, that he will have very little Success. Would it not be good to send in the Meantime to the County Lieutnants too? And should there be to many Negroes, some of them may be discharg’d again. An Order to the Commissary will be necessary, to send some provisions to Hoods, as there is non to be had the other Side of the River.
Your Excellency will likewise kindly remember, to send an Instruction to the Officer commanding at Hoods, for stopping and to examen all Vessels going or coming.
I take the Liberty to hand to Your Excellency a Copy of my State Apointment, as Lieut. Col. and few Months after was promoted to the rank of Colonel, and took Command of a considerable Body of Militia in that State.
If no further Commands I shall go to Day to Chesterfield Courthouse to the Baron, and return tomorrow to here.
With the greatest Respect and Estime I have the Honour to be Your Excellency’s Most obedt. and most humble Servant,

Senf Coll. Engineer

